United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3335
                                    ___________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Anthony Carniglia,                       *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                    ___________

                            Submitted: June 15, 1999
                                Filed: June 21, 1999
                                   ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       Anthony Carniglia appeals his conviction for aiding and abetting a second-degree
murder. Carniglia contends the district court should have granted his motions for
acquittal because a reasonably minded jury could not find him guilty of aiding and
abetting the charged offense. Having carefully reviewed the record, we conclude
Carniglia's contention is without merit. We also conclude that an extended discussion
of the fact-intensive issue presented by this appeal will serve no useful purpose. We
thus affirm Carniglia's conviction. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-